Citation Nr: 0433935	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for cervical spine 
degenerative disc disease, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for lumbar spine 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1959 and from April 1961 to April 1979.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a June 1998 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) that denied service 
connection for hypertension.  The Board remanded the case in 
December 2000.  The RO undertook additional evidentiary 
development pursuant to the Board remand, and returned the 
case to the Board.  A December 2002 Board decision denied 
service connection for hypertension, and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In July 2003, the veteran's counsel and the VA General 
Counsel jointly moved the Court to remand the case to the 
Board finding that the December 2002 decision failed to 
identify documents in the file that satisfied the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court sustained the motion in an August 2003 
order.  In February 2004, the Board remanded the appeal 
pursuant to the Court's August 2003 order to provide the 
veteran with additional VCAA notice.


FINDINGS OF FACT

1.  In August 1975, the veteran complained of chest pain and 
left arm numbness. Pertinent examination revealed a blood 
pressure reading of 124/92.  An August 1975 cardiology 
examination revealed no adverse findings.

2.  Service medical records show that the veteran's blood 
pressure was not elevated at reenlistment examinations or at 
a March 1979 separation examination.

3.  Hypertension was first clinically noted in 1995, some 16 
years after the veteran's separation from service.

4.  There is no medical evidence linking hypertension to the 
appellant's military service. 

CONCLUSION OF LAW

The veteran did not incur or aggravate hypertension in 
service, and the disease may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In January 1998, January 2001, September 2001, and April 2004 
letters VA notified the claimant that he was responsible to 
support his claim with appropriate evidence.  Starting in 
January 2001, the letters also informed the veteran that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  The post 
January 2001 letters also advised him that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his 
disability, or to provide a properly executed release so that 
VA could request the records for him.  

In September 2001 and April 2004 letters the veteran was also 
advised of the VCAA.  Likewise, in the June 1998 and January 
1999 rating decisions, the May 1999 statement of the case, 
and August 1999, April 2002, August 2002, and July 2004 
supplemental statements of the case remand the veteran was 
notified of the laws and regulations governing his claim.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on five occasions (see RO letters to the veteran dated in 
January 1998, January, July, and September 2001, and April 
2004; also see December 2000 Board remand) if there was any 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  If the 
evidence was held by a private physician, the veteran was to 
provide authorizations so that the RO could obtain that 
evidence.  

In February 2001, the veteran reported that his medical care 
for hypertension began in 1997, and continued to the present, 
at Womack Army Hospital.  VA thereafter obtained and 
associated with the claims file all of the claimants records 
from Womack Army Hospital.  Moreover, while the veteran did 
not thereafter notify the RO that he also received treatment 
from the Fayetteville VA Medical Center, Mid-South 
Orthopedic, Duke University Hospital, Pinchers Rheumatology 
Clinic, and Carolina Neurosurgery Service or provide VA with 
authorizations to obtain his private treatment records, 
nonetheless the record contains all of his treatment records 
from the Fayetteville VA Medical Center and treatment records 
from these private facilities were either filed by the 
veteran or included in the treatment records obtained from 
Womack Army Hospital.  The claims file also contains the 
results from two VA examinations, dated in May 1998 and 
February 2002, the later of which provides medical opinion 
evidence as to the origins of the claimant's hypertension.  

Additionally, the record shows that the appellant was advised 
of what evidence VA had requested, received, and not received 
in the September 2001 and April 2004 letters, the May 1999 
statement of the case, and the August 1999, April and August 
2002, and July 2004 supplemental statements of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide VCAA notice until after the June 1998 
rating decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim and the 
record shows that the appellant filed and/or the RO obtained 
additional records.  Hence, the Board finds that the 
appellant was not prejudiced by VA's failure to issue the 
VCAA letters until after the June 1998 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran alleges that he had had hypertension since 
military service and therefore service connected is warranted 
for this disability.

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service, but there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  38 U.S.C.A. 
§§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); 38 C.F.R. § 3.303.  Hypertension, if disabling to a 
compensable degree within one year of separation from active 
duty, may be presumed to have been incurred in service.  38 
C.F.R. §§ 3.307, 3.309.  In the case of disorders diagnosed 
after service, the requisite link between a current 
disability and military service may be established by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

The veteran's service medical records include a June 1968 
reenlistment examination that shows his blood pressure was 
within normal limits.  In April 1969, the appellant 
complained of chest pain.  While he was worked up for a 
possible lung disorder, his blood pressure was not recorded.  
In August 1975, he complained of chest pain and left arm 
numbness.  His blood pressure was 124/92, and his nails were 
clubbed.  A subsequent cardiology examination revealed a 
blood pressure of 120/70.  Electrocardiography and chest X-
rays were normal.  Examination revealed no evidence of a 
murmur.  He was prescribed nitroglycerin.  The appellant's 
March 1979 separation examination did not reveal an elevated 
blood pressure.

Postservice medical records from Womack Army Hospital show 
the veteran's complaints and/or treatment for elevated blood 
pressure diagnosed as hypertension starting in June 1995.  
Thereafter, the medical records show his continued complaints 
and/or treatment for, among other things, hypertension.

Specifically, the Womack Army Hospital records include a 
five-day blood pressure check the veteran recorded in January 
1995.  A June 1995 record noted that, though the veteran had 
no history of hypertension, most of the readings were 
elevated.  Pertinent findings on examination included a 
cardiac contour and aorta consistent with hypertension.  On a 
follow-up examination a few days later, blood pressure was 
142/90, and the examiner noted mildly increased blood 
pressure.  After another five-day blood pressure check in 
June 1997, the examiner noted arrhythmia, a blowing murmur, 
and hypertension.  

In February 1998, the veteran was referred to the Duke 
University Medical Center which noted a two-year history of 
heart murmur, and a "long standing" history of 
hypertension.  Echocardiography showed severe mitral 
regurgitation, confirmed by cardiac catheterization.  The 
veteran underwent mitral valve repair.  Diagnoses included 
mitral valve prolapse, mitral regurgitation, congestive heart 
failure, and hypertension.

At a May 1998 VA examination, blood pressure was 150/90, and 
the veteran reported that antihypertensive medication had not 
been prescribed.  X-rays showed the heart to be at the upper 
limit of normal.  The diagnosis was hypertensive heart 
disease with history of mitral insufficiency.

After the December 2000 and February 2004 remands, the RO 
obtained additional treatment records from Womack Army 
Hospital.  The record on appeal also includes the veteran's 
pre and/or post-remand treatment records from Fayetteville VA 
Medical Center, Mid-South Orthopedic, Duke University 
Hospital, Pinchers Rheumatology Clinic, and Carolina 
Neurosurgery Service.  Some of these records noted the 
veteran's continued complaints and/or treatment for 
hypertension.  However, none address the etiology of the 
disease or show a diagnosis that predates the June 1995 
diagnosis found in the Womack Army Hospital records.

At a February 2002 VA examination, the examiner reviewed the 
veteran's service and postservice medical records.  The 
veteran contended that he was told he had hypertension in 
1969, but the examiner was unable to find a 1969 record of 
hypertension.  The examiner noted the inservice workup for 
chest pain, and the single reading of 124/92, in 1975.  The 
examiner also noted the many examinations at which the 
veteran neither showed elevated blood pressure or a history 
of hypertension.  On examination, blood pressure was 160/90.  
Diagnoses included hypertension.  Notably, the examiner said 
that hypertension, as a clinical finding, was not noted until 
1995, and that it was most likely essential hypertension.

In light of the evidence overwhelmingly preponderating 
against the claim, the Board finds that service connection 
for hypertension is not warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the benefits sought on appeal 
must be denied.


ORDER

Service connection for hypertension is denied. 


REMAND

As to the claims for increased ratings for cervical and 
lumbar spine disorders, the Board notes that the veteran, in 
September 2003, filed a notice of disagreement with a June 
2003 rating decision that granted a 30 percent rating for 
cervical spine degenerative disc disease, and a 20 percent 
rating for lumbar spine strain.  The RO did not thereafter 
issue a statement of the case.  Therefore, because the Court 
in Manlincon v. West, 12 Vet. App. 238 (1999), has indicated 
that referral to the RO of issues with which the veteran 
disagrees does not suffice, a remand of these issues is 
required.  Id.  Consequently, these increased rating issues 
are remanded for the following actions:

The RO should issue a statement of the 
case with respect to the claims of 
entitlement to increased ratings for 
cervical and lumbar spine disorders.  
Only if the veteran files a timely 
substantive appeal as to either issue, 
should these issues be returned for 
review by the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to either issue.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



